Detailed Action
This office action is a response to the amendment and arguments filed on 9/15/2021 in which claims 1 – 20 are pending with Claims 1 – 10 amended.
Applicant’s Arguments
Applicant argues that Claims 1 -10 were interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and that Applicant did not intend the claims to be interpreted under 35 U.S.C. 112(f). 
Examiner withdraws the Claim Interpretation of Claims 1 – 10 in view of the Applicant’s amendments, 
Applicant argues that  Goto's base station apparatus 10 transmits the configuration information related to the grant free access to each of the terminal apparatuses 20 by using the RRC messages, the SIB, or the like (S103). Goto, Fig. 4; para. 116. Thus, Goto fails to disclose at least a terminal "monitors, after an initial transmission of first uplink data is completed in a first-type transmission mode ... wherein the first-type transmission mode comprises grant-free uplink data transmission based on radio resource control (RRC) configuration signaling or based on RRC reconfiguration signaling and not based on layer 1 signaling" as recited in claim 1.

Examiner agrees that Goto’s  base station apparatus transmits the configuration information related to the grant free access to each of the terminal apparatuses by using the RRC messages, the SIB – thereby the terminal’s processor receives the information – and implicitly, the terminal monitors the first-type transmission mode comprises grant-free uplink data transmission based on radio resource control (RRC) configuration signaling. However, the explicit teachings of monitoring is taught by Takeda as cited below.

Applicant argues that Takeda fails to cure the deficiencies of Goto which relates to a user terminal that performs UL grant free transmission and discloses the terminal receives a DL signal from the radio station and controls retransmission of UL data by monitoring the DL. Takeda, abstract. Takeda, however, is silent towards the features a terminal "monitors, after an initial transmission of first uplink data is completed in a first-type transmission mode ... wherein the first-type transmission mode comprises grant-free uplink data transmission based on radio resource control (RRC) configuration signaling or based on RRC reconfiguration signaling and not based on layer 1 signaling" as recited in claim 1.


Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 



Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 over Goto United States Patent Application 20200383089 in view of Takeda United States Patent Application 20210160016.
With regards to Claims 1 and 11, Goto teaches of a terminal, comprising: a processor, which, after an initial transmission of first uplink data is completed in a first-type transmission mode, a first downlink control channel sent by an access network device; ¶ [[0108] FIG. 4 is a diagram illustrating an example of a sequence between the base station apparatus and the terminal apparatus in the grant free access according to the present embodiment. The base station apparatus 10 periodically transmits a synchronization signal and a broadcast channel in accordance with a prescribed radio frame format in the downlink. The terminal apparatus 20 performs an initial connection by using the synchronization signal, the broadcast channel, and the like (S101).

wherein the first downlink control channel carries first downlink control information that is sent, by the access network device when the terminal operates in the first-type transmission mode, to the terminal; wherein the first-type transmission mode comprises grant-free uplink data transmission based on radio resource control (RRC) configuration signaling or based on RRC reconfiguration signaling and not based on layer 1 signaling, and ;¶ [0110] The base station apparatus 10 transmits the configuration information related to the grant free access to each of the terminal apparatuses 20 by using the RRC messages, the SIB, or the like (S103). AND ¶ [0079] The RRC message can include a message for configuration information related to the grant free access (also referred to as grant free access configuration assist information). For example, the RRC message may include configuration information about multi-access physical resources (resources constituted of time and frequency bands)/multi-access signature group/multi-access signature for the grant free access.
wherein the first downlink control information comprises hybrid automatic repeat request (HARQ) feedback information for the first uplink data, retransmission scheduling information for the first uplink data, or scheduling information for second uplink data; ¶ [0112] The base station apparatus 10 performs identification processing on the terminal apparatus 20 by using the demodulation reference signal/identification signal allocated to each terminal apparatus 20. Furthermore, the base station apparatus 10 performs uplink physical channel detection processing on the identified terminal apparatus 20 by using the demodulation reference signal/identification signal, the multi-access signature resource, and the like. The base station apparatus 10 further performs error detection processing using the UE ID allocated to each terminal apparatus (S106). Based on the result of the error detection, the base station apparatus 10 transmits the ACK/NACK to the terminal apparatus 20 (S107). In S106, in a case that no errors are detected, the base station apparatus 10 determines to have correctly completed the identification of the terminal apparatus 20 and the reception of the uplink data transmitted by the terminal apparatus, and transmits the ACK

wherein the first downlink control information comprises hybrid automatic repeat request (HARQ) feedback information for the first uplink data, retransmission scheduling information for the first uplink data, or scheduling information for second uplink data; ¶ [0120] The grant free access may involve application of synchronous HARQ in which the time from the data transmission from the terminal apparatus 20 until the ACK/NACK transmission from the base station apparatus 10 is equal to a predetermined time, and asynchronous HARQ in which the base station apparatus 10 can change ACK/NACK transmission timings

wherein the processor is further configured to detect the first downlink control information on the first downlink control channel; ¶ [0114] FIG. 4 is a diagram illustrating an example of a sequence between the base station apparatus and the terminal apparatus in the grant free access according to the present embodiment. ... The terminal apparatus 20 performs an initial connection by using the synchronization signal, the broadcast channel, and the like (S101). The terminal apparatus 20 performs frame synchronization and symbol synchronization in the downlink by using the synchronization signal. In a case that the broadcast channel includes the configuration information related to the grant free access, the terminal apparatus 20 acquires the configuration related to the grant free access in the connected cell. The base station apparatus 10 can notify each terminal apparatus 20 of the UE ID in the initial connection. 

Goto teaches discloses the invention substantially as recited above, however Goto does not teach of how the terminal monitors the downlink control channel to obtain the downlink control information corresponding to the uplink data transmitted by using the grant-free uplink data transmission type; Takeda in the same field of endeavor as Goto teaches in Figure 4 ¶ [0058] First, a base station transmits parameters for UL grant-free transmission to a user terminal. The user terminal transmits data to the base station, free of a UL grant. Following that, the user terminal monitors whether there is DCI from the base station, with respect to the PDCCH, in a specific period that is configured in advance, and receives DCI. AND ¶ [0042] to be more specific, processing procedures as shown in FIG. 3 are executed. A user terminal is configured to use UL grant-free transmission, and, furthermore, configured to monitor L1 signaling (for example, PDCCH). First, a base station transmits parameters for UL grant-free transmission to a user terminal. The user terminal transmits data to the base station, free of a UL grant.

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Goto.	

In this manner, in NR using the grant-free uplink data transmission type a method for how the terminal can monitor a downlink control channel to obtain downlink control information (DCI), e.g., HARQ messages of the uplink data transmitted by the terminal using the grant-free uplink data transmission type.

With regards to Claims 2 and 12, Goto teaches of a receiver, configured to receive first information sent by the access network device, wherein the first information is used to instruct the terminal to monitor the first downlink control channel after the terminal completes the initial transmission of the first uplink data in the first-type transmission mode; ¶ [0014](1) One aspect of the present invention is a terminal apparatus for communicating with a base station apparatus, the terminal apparatus including: a transmitter configured to transmit PUSCH data; and a receiver  configured to receive RRC information, wherein the RRC information includes resource information for transmission of the PUSCH data, the number of HARQ processes, a period, and an expiration time for a timer for the transmission of the PUSCH data, the resource information for the transmission of the PUSCH data includes symbol information for the transmission of the PUSCH data, an HARQ process ID is determined by the symbol information for the transmission of the PUSCH data.

With regards to Claims 3 and 13, Goto teaches where the processor is further configured to switch from the first-type transmission mode to a third-type transmission mode at a first moment after the first downlink control channel information is detected on the first downlink control channel, wherein the third-type transmission mode comprises performing grant-free uplink data transmission based on RRC configuration signaling or based on RRC reconfiguration signaling and based on a configuration parameter modified by using layer 1 signaling ; ¶[0116] ... Furthermore, the base station apparatus 10 notifies the terminal apparatus 20 of activation of permission for the grant free access data transmission {i.e. third type transmission mode}  by using one of the RRC message, SIBs, and DCI (L1 signaling) (S1031).
With regards to Claims 4 and 14, Goto teaches where the receiver is further configured to receive second information sent by the access network device; ¶ [0116] The base station apparatus 10 transmits the configuration information related to the grant free access to each of the terminal apparatuses 20 by using the RRC messages, the SIB, or the like (S103).
Goto teaches discloses the invention substantially as recited above, however Goto does not teach of where the second information is used to indicate a first time interval, and  wherein the first time interval is a time interval between a second moment at which the terminal detects the first downlink control information and the first moment at which the terminal switches from the first-type transmission mode to the third-type transmission mode; Takeda in the same field of endeavor as Goto  teaches in ¶[0043] The location and length of the specific PDCCH-monitoring period are configured by higher layer signaling and/or downlink control information. In this case, the time window may be configured to start after a specific time offset from the beginning of UL grant-free data, or may be configured to start after a specific time offset from the end of UL grant-free data. With regard to third transmission mode. ¶ [0041] That is, in this example, a user terminal monitors a downlink control channel (for example, PDCCH (Physical Downlink Control CHannel)) in a predetermined range (also referred to as a "specific period," a "time window," etc.), and receives a DL signal in response to UL data that has been transmitted free of a UL grant. The DL signal may be L1 signaling {i.e. third transmission mode} (for example, a delivery acknowledgment in response to the UL data, a UL grant, etc.).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Goto.	

In this manner, the time interval between the detection of the DCI till the time when the terminal switches transmission types would be well defined.
With regards to Claims 7 and 17, Goto teaches of an access network device, comprising of a transmitter, configured to send first information to a terminal, where the first downlink control channel carries first downlink control information. FIG. 4; ¶ [[0116] the base station apparatus 10 transmits the configuration information related to the grant free access to each of the terminal apparatuses 20 by using the RRC messages, the SIB, or the like (S103).

wherein the first-type transmission mode comprises performing grant-free uplink data transmission based on radio resource control (RRC) configuration signaling or based on radio resource control RRC reconfiguration signaling and not based on layer 1 signaling, and; ¶ [0116] The base station apparatus 10 transmits the configuration information related to the grant free access to each of the terminal apparatuses 20 by using the RRC messages, the SIB, or the like (S103). {not based on L1 signaling}

and wherein the first downlink control information comprises hybrid automatic repeat request (HARQ) feedback information for the first uplink data, retransmission scheduling information for the first uplink data, or scheduling information for second uplink data, ¶ [0112] The base station apparatus 10 performs identification processing on the terminal apparatus 20 by using the demodulation reference signal/identification signal allocated to each terminal apparatus 20. Furthermore, the base station apparatus 10 performs uplink physical channel detection processing on the identified terminal apparatus 20 by using the demodulation reference signal/identification signal, the multi-access signature resource, and the like. The base station apparatus 10 further performs error detection processing using the UE ID allocated to each terminal apparatus (S106). Based on the result of the error detection, the base station apparatus 10 transmits the ACK/NACK to the terminal apparatus 20 (S107). In S106, in a case that no errors are detected, the base station apparatus 10 determines to have correctly completed the identification of the terminal apparatus 20 and the reception of the uplink data transmitted by the terminal apparatus, and transmits the ACK

wherein the transmitter is further configured to send the first downlink control information on the first downlink control channel to the terminal after the initial transmission of the first uplink data is received.; ¶ [0114] The grant free access may involve application of synchronous HARQ in which the time from the data transmission from the terminal apparatus 20 until the ACK/NACK transmission from the base station apparatus 10 is equal to a predetermined time, and asynchronous HARQ in which the base station apparatus 10 can change ACK/NACK transmission timings.

Goto teaches discloses the invention substantially as recited above, however Goto does not teach wherein the first information is used to instruct the terminal to monitor a first downlink control channel after the terminal completes an initial transmission of first uplink data in a first-type transmission mode. Takeda in the same field of endeavor as Goto teaches in Figure 4 ¶ [0058] first, a base station transmits parameters for UL grant-free transmission to a user terminal. The user terminal transmits data to the base station, free of a UL grant. Following that, the user terminal monitors whether there is DCI from the base station, with respect to the PDCCH, in a specific period that is configured in advance, and receives DCI. AND ¶ [0042] to be more specific, processing procedures as shown in FIG. 3 are executed. A user terminal is configured to use UL grant-free transmission, and, furthermore, configured to monitor L1 signaling (for example, PDCCH). First, a base station transmits parameters for UL grant-free transmission to a user terminal. The user terminal transmits data to the base station, free of a UL grant.

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Goto.	

In this manner, in NR using the grant-free uplink data transmission type a method for how the terminal can monitor a downlink control channel to obtain downlink control information (DCI), e.g., HARQ messages of the uplink data transmitted by the terminal using the grant-free uplink data transmission type.
With regards to Claims 5, 9, 15, and 19, Goto teaches of a transmitter configured to send third information to the access network device, wherein the third information is used to indicate a minimum time required by the terminal to switch from the first-type transmission mode to the third-type transmission mode, wherein the first time interval is greater than or equal to the minimum time.  Takeda in the same field of endeavor as Goto teaches in  ¶ [0154] In a case of detecting no ACK in the schedule-based retransmission with PIDx (in a case that the terminal apparatus fails to decode the PDCCH), the terminal apparatus is precluded from resuming the grant free access data transmission in the resource with PIDx. Here, a timeout time may be configured when the schedule-based data transmission with PIDx is interrupted. Specifically, the terminal apparatus may be notified of n_timeout by the base station apparatus by using the higher layer control signal such as the RRC, and a period of time during which the grant free access with PIDx is unusable may be from slot slot n+n_grant+ml to slot min(n+n_grant+n_ack+m2, n+n_grant+m1+n_timeout). min(X, Y) is a function to select a smaller value of X and Y. Thus, the grant free access data transmission in the resource with PIDx can be resumed n_timeout slots after the slot in which the grant free access data transmission in the resource with PIDx is disabled, regardless of whether the ACK is present.

With regards to Claims 6, 10, 16, and 20, Goto teaches where the processor is further configured to switch from the first-type transmission mode to a third-type transmission mode after grant-free area adjustment signaling or bandwidth part BWP adjustment signaling sent by the access network device is received, or slot format indicator (SFI adjustment signaling is received and a format of a current slot is adjusted based on an instruction of the SFI adjustment signaling; ¶ [0150] FIG. 10 illustrates an example of a process management method according to the present embodiment. For simplification of description, FIG. 10 illustrates a case with one grant free access resource and four processes. However, one aspect of the invention is not limited to this example. The grant free access resource may be configured as contiguous slots or periodically configured as non-contiguous slots. Frequency hopping may or may not be applied to the grant free access resource. In FIG. 10, the terminal apparatus performs grant free access data transmission in slot n with PID0. The terminal apparatus detects, in slot n+n_grant, a grant for retransmission for the grant free access with PID0. However, in a case of the synchronous HARQ, n_grant is a terminal apparatus specific or cell-specific slot count. In a case of the asynchronous HARQ, n-grant is not a value shared between the base station apparatus and the terminal apparatus and can be determined by the base station apparatus. FIG. 10 illustrates an example in which n_grant=3.

And wherein the third-type transmission mode comprises grant-free uplink data transmission based on RRC configuration signaling or based on RRC reconfiguration signaling and based on a configuration parameter modified by using layer 1 signaling; ¶ [0154] ... Specifically, the terminal apparatus may be notified of n_timeout by the base station apparatus by using the higher layer control signal such as the RRC, and a period of time during which the grant free access with PIDx is unusable may be from slot slot n+n_grant+ml to slot min(n+n_grant+n_ack+m2, n+n_grant+m1+n_timeout). min(X, Y) is a function to select a smaller value of X and Y. Thus, the grant free access data transmission in the resource with PIDx can be resumed n_timeout slots after the slot in which the grant free access data transmission in the resource with PIDx is disabled, regardless of whether the ACK is present.
With regards to Claims  8 and 18, Goto teaches where the second information is used to indicate a first time interval, wherein the first time interval is a time interval between a second moment at which the terminal detects the first downlink control information and a first moment at which the terminal switches from the first-type transmission mode to a third-type transmission mode, and wherein the third-type transmission mode comprises performing grant-free uplink data transmission based on radio resource control RRC configuration signaling or based on radio resource control RRC reconfiguration signaling and based on a configuration parameter modified by using layer 1 signaling.; Figure 4 ¶ [0116 - 0117] The base station apparatus 10 transmits the configuration information related to the grant free access to each of the terminal apparatuses 20 by using the RRC messages, the SIB, or the like (S103). The configuration information related to the grant free access includes the allocation of the multi-access signature resource. The terminal apparatus 20 having received the configuration information related to the grant free access acquires a transmission parameter such as the multi-access signature resource applied to the uplink data. Note that a portion or all of the configuration information related to the grant free access may be notified using the downlink control information. Furthermore, the base station apparatus 10 notifies the terminal apparatus 20 of activation of permission for the grant free access data transmission by using one of the RRC message, SIBs, and DCI (L1 signaling) (S1031) {i.e. third type transmission mode}. ¶ [0117] The terminal apparatus 20 supporting the grant free access generates a demodulation reference signal allocated to the terminal itself in a case that uplink data is generated. Furthermore, the demodulation reference signal and the multi-access signature resource may be associated with each other, and such information is used to generate an uplink physical channel (S104). The terminal apparatus 20 transmits the uplink physical channel and the demodulation reference signal (initial transmission) without obtaining the UL Grant from the base station apparatus 10 by using the DCI (S105). Beside the demodulation reference signal, an identification signal may be transmitted that is used to identify the terminal apparatus 20 to which the base station apparatus 10 has transmitted data. 

Conclusion;
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462